 



Exhibit 10.5

BROADCOM CORPORATION
1998 EMPLOYEE STOCK PURCHASE PLAN
(as Amended and Restated March 21, 2003)



  I.   PURPOSE OF THE PLAN

               This Employee Stock Purchase Plan is intended to promote the
interests of Broadcom Corporation by providing eligible employees with the
opportunity to acquire a proprietary interest in the Corporation through
participation in a payroll-deduction based employee stock purchase plan designed
to qualify under Section 423 of the Code.

               Capitalized terms herein shall have the meanings assigned to such
terms in the attached Appendix.

               All share numbers in this March 21, 2003 restatement reflect
(i) the two-for-one split of the Common Stock which was effected on February 17,
1999 through the payment of a dividend of one additional share of Common Stock
for every share of Common Stock outstanding on February 5, 1999 and (ii) the
two-for-one split of the Common Stock which was effected on February 11, 2000
through the payment of a dividend of one additional share of Common Stock for
every share of Common Stock outstanding on January 31, 2000.



  II.   ADMINISTRATION OF THE PLAN

               The Plan Administrator shall have full authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to comply with the
requirements of Code Section 423. Decisions of the Plan Administrator shall be
final and binding on all parties having an interest in the Plan.



  III.   STOCK SUBJECT TO PLAN

               A. The stock purchasable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares of Common
Stock purchased on the open market. The maximum number of shares of Common Stock
reserved for issuance over the term of the Plan shall be limited to 6,694,509
shares. Such reserve shall consist of (i) the initial share reserve of 3,000,000
shares, (ii) an increase of 3,000,000 shares authorized by the Board on March 7,
2002 and approved by the shareholders at the 2002 Annual Meeting and (iii) an
additional increase of 694,509 shares effected in January 2003 pursuant to the
automatic share increase provisions of Section III.B.



--------------------------------------------------------------------------------



 



               B. The number of shares of Common Stock available for issuance
under the Plan shall automatically increase on the first trading day of January
each calendar year during the term of the Plan, beginning with calendar year
2003, by an amount equal to twenty-five one hundredths of one percent (0.25%) of
the aggregate number of shares of Class A Common Stock and Class B Common Stock
outstanding on the last trading day in December of the immediately preceding
calendar year, but in no event shall any such annual increase exceed 1,000,000
shares. Subject to shareholder approval at the 2003 Annual Meeting, the
foregoing automatic share increase provision shall be revised upward so that the
number of shares of Common Stock available for issuance under the Plan shall
automatically increase on the first trading day of January each calendar year
during the remaining term of the Plan, beginning with calendar year 2004, by an
amount equal to one percent (1%) of the aggregate number of shares of Class A
Common Stock and Class B Common Stock outstanding on the last trading day in
December of the immediately preceding calendar year, but in no event shall any
such annual increase exceed 3,000,000 shares.

               C. Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, then appropriate adjustments
shall be made to (i) the maximum number and class of securities issuable under
the Plan, (ii) the maximum number and/or class of securities by which the share
reserve under the Plan is to increase each calendar year pursuant to the
provisions of Section III.B, (iii) the maximum number and class of securities
purchasable per Participant on any one Purchase Date, (iv) the maximum number
and class of securities purchasable in total by all Participants on any one
Purchase Date and (v) the number and class of securities and the price per share
in effect under each outstanding purchase right in order to prevent the dilution
or enlargement of benefits thereunder.



  IV.   OFFERING PERIODS

               A. Shares of Common Stock shall be offered for purchase under the
Plan through a series of successive offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.

               B. Each offering period shall be of such duration (not to exceed
twenty-four (24) months) as determined by the Plan Administrator prior to the
start date of such offering period. However, the initial offering period shall
commence at the Effective Time and terminate on the last business day in April
2000. The next offering period shall commence on the first business day in May
2000, and subsequent offering periods shall commence as designated by the Plan
Administrator.

               C. Each offering period shall be comprised of a series of one or
more successive Purchase Intervals. Purchase Intervals shall run from the first
business day in May each year to the last business day in October of the same
year and from the first business day in

2



--------------------------------------------------------------------------------



 



November each year to the last business day in April of the following year.
However, the first Purchase Interval in effect under the initial offering period
shall commence at the Effective Time and terminate on the last business day in
October 1998.

               D. Should the Fair Market Value per share of Common Stock on any
Purchase Date within an offering period be less than the Fair Market Value per
share of Common Stock on the start date of that offering period, then that
offering period shall automatically terminate immediately after the purchase of
shares of Common Stock on such Purchase Date, and a new offering period shall
commence on the next business day following such Purchase Date. The new offering
period shall have a duration of twenty (24) months, unless a shorter duration is
established by the Plan Administrator within five (5) business days following
the start date of that offering period.



  V.   ELIGIBILITY

               A. Each individual who is an Eligible Employee on the start date
of any offering period under the Plan may enter that offering period on such
start date or on any subsequent Quarterly Entry Date within that offering
period, provided he or she remains an Eligible Employee.

               B. Each individual who first becomes an Eligible Employee after
the start date of an offering period may enter that offering period on any
subsequent Quarterly Entry Date within that offering period on which he or she
is an Eligible Employee.

               C. Each corporation acquired by the Corporation at any time after
March 7, 2002 pursuant to a transaction in which that acquired corporation is to
be maintained as a separate Corporate Affiliate shall automatically become a
Participating Corporation effective as of the first Quarterly Entry Date
coincident with or next following the effective date of the acquisition.

               D. The date an individual enters an offering period shall be
designated his or her Entry Date for purposes of that offering period.

               E. To participate in the Plan for a particular offering period,
the Eligible Employee must complete the enrollment forms prescribed by the Plan
Administrator (including a stock purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its
designate) on or before his or her scheduled Entry Date.



  VI.   PAYROLL DEDUCTIONS

               A. The payroll deduction authorized by the Participant for
purposes of acquiring shares of Common Stock during an offering period may be
any multiple of one percent (1%) of the Cash Earnings paid to the Participant
during each Purchase Interval within that offering period, up to a maximum of
fifteen percent (15%). The deduction rate so authorized shall continue in effect
throughout the offering period, except to the extent such rate is changed in
accordance with the following guidelines:

3



--------------------------------------------------------------------------------



 





       (i) The Participant may, at any time during the offering period, reduce
his or her rate of payroll deduction, by filing the appropriate form with the
Plan Administrator. Effective for all offering periods beginning on or after
May 1, 2003, the reduction shall become effective on the first pay day of the
month following the month in which such form is filed, and there shall be no
limit on the number of such reductions a Participant may effect during a
Purchase Interval.1          (ii) The Participant may, at any time during the
offering period, increase the rate of his or her payroll deduction by filing the
appropriate form with the Plan Administrator. Effective for all offering periods
beginning on or after May 1, 2003, the new rate (which may not exceed the
fifteen percent (15%) maximum) shall become effective on the first pay day of
the month following the month in which such form is filed, and there shall be no
limit on the number of such increases a Participant may effect during a Purchase
Interval.2

               B. Payroll deductions shall begin on the first pay day following
the Participant’s Entry Date into the offering period and shall (unless sooner
terminated by the Participant) continue through the pay day ending with or
immediately prior to the last day of that offering period. The amounts so
collected shall be credited to the Participant’s book account under the Plan,
but no interest shall be paid on the balance from time to time outstanding in
such account. The amounts collected from the Participant shall not be required
to be held in any segregated account or trust fund and may be commingled with
the general assets of the Corporation and used for general corporate purposes.

               C. Payroll deductions shall automatically cease upon the
termination of the Participant’s purchase right in accordance with the
provisions of the Plan.

               D. The Participant’s acquisition of Common Stock under the Plan
on any Purchase Date shall neither limit nor require the Participant’s
acquisition of Common Stock on any subsequent Purchase Date, whether within the
same or a different offering period.



  VII.   PURCHASE RIGHTS

               A. Grant of Purchase Right. A Participant shall be granted a
separate purchase right for each offering period in which he or she
participates. The purchase right shall be granted on the Participant’s Entry
Date into the offering period and shall provide the Participant with the right
to purchase shares of Common Stock, in a series of successive installments over
the



--------------------------------------------------------------------------------

          1 For offering periods beginning prior to May 1, 2003, no Participant
may effect more than one (1) such reduction per Purchase Interval, and any such
permissible reduction will become effective as soon as possible following the
filing of the elected reduction with the Plan Administrator.             2 For
offering periods beginning prior to May 1, 2003, any increase in the rate of
payroll deduction will only become effective as of the start of the Purchase
Interval immediately following the filing of the elected increase with the Plan
Administrator, and the Participant is accordingly allowed only one such increase
per Purchase Interval.

4



--------------------------------------------------------------------------------



 



remainder of such offering period, upon the terms set forth below. The
Participant shall execute a stock purchase agreement embodying such terms and
such other provisions (not inconsistent with the Plan) as the Plan Administrator
may deem advisable.

               Under no circumstances shall purchase rights be granted under the
Plan to any Eligible Employee if such individual would, immediately after the
grant, own (within the meaning of Code Section 424(d)) or hold outstanding
options or other rights to purchase, stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Corporation or any Corporate Affiliate.

               B. Exercise of the Purchase Right. Each purchase right shall be
automatically exercised in installments on each successive Purchase Date within
the offering period, and shares of Common Stock shall accordingly be purchased
on behalf of each Participant on each such Purchase Date. The purchase shall be
effected by applying the Participant’s payroll deductions for the Purchase
Interval ending on such Purchase Date to the purchase of whole shares of Common
Stock at the purchase price in effect for the Participant for that Purchase
Date.

               C. Purchase Price. The purchase price per share at which Common
Stock will be purchased on the Participant’s behalf on each Purchase Date within
the offering period shall be equal to eighty-five percent (85%) of the lower of
(i) the Fair Market Value per share of Common Stock on the Participant’s Entry
Date into that offering period or (ii) the Fair Market Value per share of Common
Stock on that Purchase Date.

               D. Number of Purchasable Shares. The number of shares of Common
Stock purchasable by a Participant on each Purchase Date during the offering
period shall be the number of whole shares obtained by dividing the amount
collected from the Participant through payroll deductions during the Purchase
Interval ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall not
exceed Six Thousand (6,000) shares, subject to periodic adjustments in the event
of certain changes in the Corporation’s capitalization. In addition, the maximum
number of shares of Common Stock purchasable in total by all Participants on any
one Purchase Date in any offering period beginning on or after May 1, 2003 shall
not exceed One Million Two Hundred Thousand (1,200,000) shares, subject to
periodic adjustments in the event of certain changes in the Corporation’s
capitalization. However, the Plan Administrator shall have the discretionary
authority, exercisable prior to the start of any offering period under the Plan,
to increase or decrease the limitations to be in effect for the number of shares
purchasable per Participant and in total by all Participants on each Purchase
Date during that offering period.

               E. Excess Payroll Deductions. Any payroll deductions not applied
to the purchase of shares of Common Stock on any Purchase Date because they are
not sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable per Participant or in
total by all Participants on such Purchase Date shall be promptly refunded.

5



--------------------------------------------------------------------------------



 



               F. Withdrawal from Plan/Termination of Purchase Right: The
following provisions shall govern the withdrawal or the termination of
outstanding purchase rights:



       (i) A Participant may, at any time prior to the next scheduled Purchase
Date in the offering period, withdraw from the Plan by filing the appropriate
form with the Plan Administrator (or its designate), and no further payroll
deductions shall be collected from the Participant with respect to the offering
period in which such withdrawal occurs. Any payroll deductions collected during
the Purchase Interval in which such withdrawal occurs shall, at the
Participant’s election, be immediately refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time such
withdrawal, then the payroll deductions collected with respect to the terminated
right shall be refunded as soon as possible.



       (ii) In order to resume participation in the Plan, such individual must
re-enroll in the Plan (by making a timely filing of the prescribed enrollment
forms) on or before any subsequently scheduled Quarterly Entry Date.



       (iii) Should the Participant cease to remain an Eligible Employee for any
reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the Purchase
Interval in which the purchase right so terminates shall be immediately
refunded. However, should the Participant cease to remain in active service by
reason of an approved unpaid leave of absence, then the Participant shall have
the right, exercisable up until the last business day of the Purchase Interval
in which such leave commences, to (a) withdraw all the payroll deductions
collected to date on his or her behalf for that Purchase Interval or (b) have
such funds held for the purchase of shares on his or her behalf on the next
scheduled Purchase Date. In no event, however, shall any further payroll
deductions be collected on the Participant’s behalf during such leave. Upon the
Participant’s return to active service (i) within ninety (90) days following the
commencement of such leave or (ii) prior to the expiration of any longer period
for which such Participant’s right to reemployment with the Corporation is
guaranteed by either statute or contract, his or her payroll deductions under
the Plan shall automatically resume at the rate in effect at the time the leave
began, unless the Participant withdraws from the Plan prior to his or her
return. An individual who returns to active employment following a leave of
absence which exceeds in duration the applicable (x) or (y) time period shall be
treated as a new Employee for purposes of subsequent participation in the Plan
and must accordingly re-enroll in the Plan (by making a timely filing of the
prescribed enrollment forms) on or before his or her scheduled Entry Date into
the offering period.

6



--------------------------------------------------------------------------------



 



               G. Change in Control. Each outstanding purchase right shall
automatically be exercised, immediately prior to the effective date of any
Change in Control, by applying the payroll deductions of each Participant for
the Purchase Interval in which such Change in Control occurs to the purchase of
whole shares of Common Stock at a purchase price per share equal to eighty-five
percent (85%) of the lower of (i) the Fair Market Value per share of Common
Stock on the Participant’s Entry Date into the offering period in which such
Change in Control occurs or (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. However, the
applicable limitation on the number of shares of Common Stock purchasable per
Participant shall continue to apply to any such purchase, but not the limitation
applicable to the maximum number of shares of Common Stock purchasable in total
by all Participants.

               The Corporation shall use its best efforts to provide at least
ten (10)-days prior written notice of the occurrence of any Change in Control,
and Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

               H. Proration of Purchase Rights. Should the total number of
shares of Common Stock to be purchased pursuant to outstanding purchase rights
on any particular date exceed the number of shares then available for issuance
under the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.

               I. Assignability. The purchase right shall be exercisable only by
the Participant and shall not be assignable or transferable by the Participant.

               J. Shareholder Rights. A Participant shall have no shareholder
rights with respect to the shares subject to his or her outstanding purchase
right until the shares are purchased on the Participant’s behalf in accordance
with the provisions of the Plan and the Participant has become a holder of
record of the purchased shares.



  VIII.   ACCRUAL LIMITATIONS

               A. No Participant shall be entitled to accrue rights to acquire
Common Stock pursuant to any purchase right outstanding under this Plan if and
to the extent such accrual, when aggregated with (i) rights to purchase Common
Stock accrued under any other purchase right granted under this Plan and
(ii) similar rights accrued under other employee stock purchase plans (within
the meaning of Code Section 423) of the Corporation or any Corporate Affiliate,
would otherwise permit such Participant to purchase more than Twenty-Five
Thousand Dollars ($25,000) worth of stock of the Corporation or any Corporate
Affiliate (determined on the basis of the Fair Market Value per share on the
date or dates such rights are granted) for each calendar year such rights are at
any time outstanding.

7



--------------------------------------------------------------------------------



 



               B. For purposes of applying such accrual limitations to the
purchase rights granted under the Plan, the following provisions shall be in
effect:



       (i) The right to acquire Common Stock under each outstanding purchase
right shall accrue in a series of installments on each successive Purchase Date
during the offering period on which such right remains outstanding.



       (ii) No right to acquire Common Stock under any outstanding purchase
right shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one (1) or more other
purchase rights at a rate equal to Twenty-Five Thousand Dollars ($25,000) worth
of Common Stock (determined on the basis of the Fair Market Value per share on
the date or dates of grant) for each calendar year such rights were at any time
outstanding.

               C. If by reason of such accrual limitations, any purchase right
of a Participant does not accrue for a particular Purchase Interval, then the
payroll deductions which the Participant made during that Purchase Interval with
respect to such purchase right shall be promptly refunded.

               D. In the event there is any conflict between the provisions of
this Article and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article shall be controlling.



  IX.   EFFECTIVE DATE AND TERM OF THE PLAN

               A. The Plan was adopted by the Board on February 3, 1998 and
became effective at the Effective Time. However, no purchase rights granted
under the Plan were exercised, and no shares of Common Stock were issued
hereunder, until (i) the Plan had been approved by the shareholders of the
Corporation and (ii) the Corporation had complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regulation.

               B. Unless sooner terminated by the Board, the Plan shall
terminate upon the earliest of (i) the last business day in April 2008, (ii) the
date on which all shares available for issuance under the Plan shall have been
sold pursuant to purchase rights exercised under the Plan or (iii) the date on
which all purchase rights are exercised in connection with a Change in Control.
No further purchase rights shall be granted or exercised, and no further payroll
deductions shall be collected, under the Plan following such termination.

8



--------------------------------------------------------------------------------



 





  X.   AMENDMENT/TERMINATION OF THE PLAN

               A. The Board may alter, amend, suspend or terminate the Plan at
any time to become effective immediately following the close of any Purchase
Interval. However, the Plan may be amended or terminated immediately upon Board
action, if and to the extent necessary to assure that the Corporation will not
recognize, for financial reporting purposes, any compensation expense in
connection with the shares of Common Stock offered for purchase under the Plan,
should the financial accounting rules applicable to the Plan at the Effective
Time be subsequently revised so as to require the Corporation to recognize
compensation expense in the absence of such amendment or termination.

               B. In no event may the Board effect any of the following
amendments or revisions to the Plan without the approval of the Corporation’s
shareholders: (i) increase the number of shares of Common Stock issuable under
the Plan, except for permissible adjustments in the event of certain changes in
the Corporation’s capitalization, (ii) alter the purchase price formula so as to
reduce the purchase price payable for the shares of Common Stock purchasable
under the Plan or (iii) modify the eligibility requirements for participation in
the Plan.

               C. On March 7, 2002, the Board amended the Plan to (i) increase
the number of shares of Common Stock authorized for issuance under the Plan by
an additional 3,000,000 shares and (ii) to implement an automatic share increase
feature pursuant to the provisions of Section III.B. The amendment was approved
by the shareholders at the 2002 Annual Meeting.

               D. On October 31, 2002, the Board amended the Plan to increase
the number of shares of Common Stock purchasable in total by all Participants on
each Purchase Date within any offering period beginning on or after November 1,
2002 from 600,000 to 1,200,000 shares.

               E. On March 21, 2003, the Board amended the Plan to (i) revise
the automatic share increase provisions of Section III.B upward so that so that
the number of shares of Common Stock available for issuance under the Plan shall
automatically increase on the first trading day of January each calendar year
during the remaining term of the Plan, beginning with calendar year 2004, by an
amount equal to one percent (1%) of the aggregate number of shares of Class A
Common Stock and Class B Common Stock outstanding on the last trading day in
December of the immediately preceding calendar year, but in no event shall any
such annual increase exceed 3,000,000 shares, (ii) allow Participants who
withdraw from an offering period to rejoin the Plan on any subsequently
scheduled Quarterly Entry Date and, effective for all of offering periods
beginning on or after May 1, 2003, (iii) remove the limitation on the number of
times a Participant may change his or her rate of payroll deduction during a
Purchase Interval.



  XI.   GENERAL PROVISIONS

               A. All costs and expenses incurred in the administration of the
Plan shall be paid by the Corporation; however, each Plan Participant shall bear
all costs and expenses incurred by such individual in the sale or other
disposition of any shares purchased under the Plan.

9



--------------------------------------------------------------------------------



 



               B. Nothing in the Plan shall confer upon the Participant any
right to continue in the employ of the Corporation or any Corporate Affiliate
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Corporation (or any Corporate Affiliate employing such
person) or of the Participant, which rights are hereby expressly reserved by
each, to terminate such person’s employment at any time for any reason, with or
without cause.

               C. The provisions of the Plan shall be governed by the laws of
the State of California without resort to that State’s conflict-of-laws rules.

               D. The Corporation and each Participating Corporation shall have
the right to take whatever steps the Plan Administrator deems necessary or
appropriate to comply with all applicable federal, state, local and employment
tax withholding requirements, and the Corporation’s obligations to deliver
shares under this Plan shall be conditioned upon compliance with all such
withholding tax requirements. Without limiting the generality of the foregoing,
the Corporation and each Participating Corporation shall have the right to
withhold taxes from any other compensation or other amounts which it may owe to
the Participant, or to require the Participant to pay to the Corporation or the
Participating Corporation the amount of any taxes which the Corporation or the
Participating Corporation may be required to withhold with respect to such
shares. In this connection, the Plan Administrator may require the Participant
to notify the Plan Administrator, the Corporation or a Participating Corporation
before the Participant sells or otherwise disposes of any shares acquired under
the Plan.

10



--------------------------------------------------------------------------------



 



Schedule A

Corporations Participating in
Employee Stock Purchase Plan
As of March 21, 2003

Broadcom Corporation

Altima Communications, Inc.

AltoCom, Inc.

Broadcom Asia Distribution Pte. Ltd.

Broadcom Canada Ltd.

Broadcom HomeNetworking, Inc.

Broadcom Japan K.K.

Broadcom India Private Limited

Broadcom Israel Ltd.

Broadcom Netherlands B.V.

Broadcom Singapore Pte Ltd.

Broadcom Taiwan Corporation

Broadcom UK Ltd.

ServerWorks Corporation

 



--------------------------------------------------------------------------------



 



APPENDIX

               The following definitions shall be in effect under the Plan:

               A. Board shall mean the Corporation’s Board of Directors.

               B. Cash Earnings shall mean the (i) base salary payable to a
Participant by one or more Participating Companies during such individual’s
period of participation in one or more offering periods under the Plan plus
(ii) all overtime payments, bonuses, commissions, current profit-sharing
distributions and other incentive-type payments received during such period.
Such Cash Earnings shall be calculated before deduction of (A) any income or
employment tax withholdings or (B) any pre-tax contributions made by the
Participant to any Code Section 401(k) salary deferral plan or any Code
Section 125 cafeteria benefit program now or hereafter established by the
Corporation or any Corporate Affiliate. However, Cash Earnings shall not include
any contributions (other than Code Section 401(k) or Code Section 125
contributions deducted from such Cash Earnings) made by the Corporation or any
Corporate Affiliate on the Participant’s behalf to any employee benefit or
welfare plan now or hereafter established.

               C. Change in Control shall mean either of the following
shareholder-approved transactions to which the Corporation is a party:



       (i) a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction,



       (ii) the sale, transfer or other disposition of all or substantially all
of the assets of the Corporation in complete liquidation or dissolution of the
Corporation, or



       (iii) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s shareholders.

               D. Code shall mean the Internal Revenue Code of 1986, as amended.

               E. Common Stock shall mean the Corporation’s Class A common
stock.

               F. Corporate Affiliate shall mean any parent or subsidiary
corporation of the Corporation (as determined in accordance with Code
Section 424), whether now existing or subsequently established.

A-1



--------------------------------------------------------------------------------



 



               G. Corporation shall mean Broadcom Corporation, a California
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Broadcom Corporation which shall by appropriate action
adopt the Plan.

               H. Effective Time shall mean the time at which the Underwriting
Agreement was executed and the Common Stock priced for the initial public
offering. Any Corporate Affiliate which becomes a Participating Corporation
after such Effective Time shall designate a subsequent Effective Time with
respect to its employee-Participants.

               I. Eligible Employee shall mean any person who is employed by a
Participating Corporation on a basis under which he or she is regularly expected
to render more than twenty (20) hours of service per week for more than five
(5) months per calendar year for earnings considered wages under Code
Section 3401(a).

               J. Entry Date shall mean the date an Eligible Employee first
commences participation in the offering period in effect under the Plan. The
earliest Entry Date under the Plan shall be the Effective Time.

               K. Fair Market Value per share of Common Stock on any relevant
date shall be determined in accordance with the following provisions:



       (i) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers on the Nasdaq National Market. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.



       (ii) If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.



       (iii) For purposes of the initial offering period which began at the
Effective Time, the Fair Market Value shall be deemed to be equal to the price
per share at which the Common Stock was sold in the initial public offering
pursuant to the Underwriting Agreement.

               L. 1933 Act shall mean the Securities Act of 1933, as amended.

A-2



--------------------------------------------------------------------------------



 



               M. Participant shall mean any Eligible Employee of a
Participating Corporation who is actively participating in the Plan.

               N. Participating Corporation shall mean the Corporation and such
Corporate Affiliate or Affiliates as may be authorized from time to time by the
Board to extend the benefits of the Plan to their Eligible Employees. The
Participating Corporations in the Plan are listed in attached Schedule A.

               O. Plan shall mean the Corporation’s 1998 Employee Stock Purchase
Plan, as set forth in this document.

               P. Plan Administrator shall mean the committee of two (2) or more
Board members appointed by the Board to administer the Plan.

               Q. Purchase Date shall mean the last business day of each
Purchase Interval. The initial Purchase Date shall be October 30, 1998.

               R. Purchase Interval shall mean each successive six (6)-month
period within the offering period at the end of which there shall be purchased
shares of Common Stock on behalf of each Participant.

               S. Quarterly Entry Date shall mean the first business day in
February, May, August and November each year on which an Eligible Employee may
first enter an offering period. The first such Quarterly Entry Date shall be
August 2, 1999.

               T. Stock Exchange shall mean either the American Stock Exchange
or the New York Stock Exchange.

               U. Underwriting Agreement shall mean the agreement between the
Corporation and the underwriter or underwriters managing the initial public
offering of the Common Stock.

A-3



--------------------------------------------------------------------------------



 



BROADCOM CORPORATION
1998 EMPLOYEE STOCK PURCHASE PLAN- STOCK PURCHASE AGREEMENT
POST APRIL 1, 2003 ENTRY DATE INTO NOVEMBER 2002 OFFERING PERIOD

I hereby elect to participate in the 1998 Employee Stock Purchase Plan (the
“ESPP”) and hereby subscribe to purchase shares of Common Stock of Broadcom
Corporation (the “Corporation”) in accordance with the provisions of this
Agreement and the ESPP. I hereby authorize payroll deductions from each of my
paychecks following my entry into the offering period in the 1% multiple of my
eligible cash earnings (not to exceed a maximum of 15%) specified in my attached
Enrollment/Change Form.

Each offering period will be of a duration of 24 months or less and will be
divided into a series of consecutive purchase intervals. Those purchase
intervals will be of six months duration and begin on the first business day of
May and November each year during the offering period. My participation will
automatically remain in effect, in accordance with my most current payroll
deduction authorization, from one purchase interval to the next within the
offering period in which I join the ESPP and from one purchase interval to the
next within each subsequent offering period during the remaining term of the
ESPP, unless I withdraw from the ESPP or change the rate of my payroll deduction
or unless my employment status changes. I may reduce the rate of my payroll
deductions on one occasion per 6-month purchase interval, to become effective
with the filing of the change form, and I may increase my rate of payroll
deductions to become effective at the beginning of any subsequent 6-month
purchase interval (May 1 or November 1). For offering periods beginning on or
after May 1, 2003, I may change my rate of payroll deductions at any time, to
become effective on the first pay day of the month following the month in which
I file my change request with the plan administrator, and there will be no limit
on the number of changes I may make per purchase interval or per offering
period.

My payroll deductions will be accumulated for the purchase of shares of the
Corporation’s Common Stock on the last business day of each purchase interval
within each offering period in which I participate. The purchase price per share
will be equal to 85% of the lower of (i) the fair market value per share of
Common Stock on my entry date into that offering period or (ii) the fair market
value per share on the purchase date. I will also be subject to ESPP
restrictions (i) limiting the maximum number of shares which I may purchase per
purchase interval and the maximum number of shares purchasable in the aggregate
by all participants on any one purchase date and (ii) prohibiting me from
purchasing more than $25,000 worth of Common Stock for each calendar year my
purchase right remains outstanding.

I may withdraw from the ESPP at any time prior to the last business day of a
purchase interval and elect either to have the Corporation refund all my payroll
deductions for that interval or to have such payroll deductions applied to the
purchase of Common Stock at the end of such interval. However, I may not rejoin
the ESPP until a new quarterly entry date (first business day in February, May,
August and November). Upon the termination of my employment for any reason
(including death or disability) or my loss of eligible employee status, my
participation in the ESPP will immediately cease and all my payroll deductions
for the purchase interval in which my employment terminates or my loss of
eligibility occurs will automatically be refunded. If I take an unpaid leave of
absence, my payroll deductions will immediately cease and any payroll deductions
for the purchase interval in which my leave begins will, at my election, either
be refunded or applied to the purchase of shares of Common Stock at the end of
that purchase interval. If I return to active service within 90 days after the
start of my leave, then my payroll deductions will at that time automatically
resume at the rate in effect for me when my leave began.

The Corporation will issue a stock certificate for the shares purchased on my
behalf after the end of each purchase interval and the certificate will be
deposited directly in the Corporation-designated brokerage account established
on my behalf. I will notify the Corporation of any disposition of shares
purchased under the ESPP and I will satisfy all applicable income and employment
tax withholding requirements at the time of such disposition.

The Corporation has the right, exercisable in its sole discretion, to amend or
terminate the ESPP at any time, with such amendment or termination to become
effective immediately following the exercise of outstanding purchase rights at
the end of any current purchase interval. Should the Corporation elect to
terminate the ESPP, I will have no further rights to purchase shares of Common
Stock pursuant to this Agreement. I have received a copy of the Q&A Summary
identifying the major features of the ESPP. I have read this Agreement and the
Q&A Summary and hereby agree to be bound by the terms of both this Agreement and
the ESPP. The effectiveness of this Agreement is dependent upon my eligibility
to participate in the ESPP.

          Date:            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Signature of Employee

              Entry Date into Plan:       Printed Name:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 



Post April 30, 2003 Offering Period

BROADCOM CORPORATION
1998 EMPLOYEE STOCK PURCHASE PLAN — STOCK PURCHASE AGREEMENT

     I hereby elect to participate in the 1998 Employee Stock Purchase Plan (the
“ESPP”) and hereby subscribe to purchase shares of Common Stock of Broadcom
Corporation (the “Corporation”) in accordance with the provisions of this
Agreement and the ESPP. I hereby authorize payroll deductions from each of my
paychecks following my entry into the offering period in the 1% multiple of my
eligible cash earnings (not to exceed a maximum of 15%) specified in my attached
Enrollment/Change Form.

     Each offering period will be a duration of twenty-four months or less and
will be divided into a series of consecutive purchase intervals. Those purchase
intervals will be of six months duration and begin on the first business day of
May and November each year during the offering period. My participation will
automatically remain in effect, in accordance with my most current payroll
deduction authorization, from one purchase interval to the next within the
offering period in which I join the ESPP and from one purchase interval to the
next within each subsequent offering period during the remaining term of the
ESPP, unless I withdraw from the ESPP or change the rate of my payroll deduction
or unless my employment status changes. I may change the rate of my payroll
deductions at any time during the offering period, with the change to become
effective on the first pay day of the month following the month in which I file
my change request with the plan administrator, and there will be no limit on the
number of changes I may make per purchase interval or per offering period.

     My payroll deductions will be accumulated for the purchase of shares of the
Corporation’s Common Stock on the last business day of each purchase interval
within each offering period in which I participate. The purchase price per share
will be equal to 85% of the lower of (i) the fair market value per share of
Common Stock on my entry date into the offering period or (ii) the fair market
value per share on the purchase date. I will also be subject to ESPP
restrictions (i) limiting the maximum number of shares which I may purchase per
purchase interval and the maximum number of shares purchasable in the aggregate
by all participants on any one purchase date and (ii) prohibiting me from
purchasing more than $25,000 worth of Common Stock for each calendar year my
purchase right remains outstanding.

     I may withdraw from the ESPP at any time prior to the last business day of
a purchase interval and elect either to have the Corporation refund all my
payroll deductions for that interval or to have such payroll deductions applied
to the purchase of Common Stock at the end of such interval. However, I may not
rejoin the ESPP until a new quarterly entry date (first business day in
February, May, August and November). Upon the termination of my employment for
any reason (including death or disability) or my loss of eligible employee
status, my participation in the ESPP will immediately cease and all my payroll
deductions for the purchase interval in which my employment terminates or my
loss of eligibility occurs will automatically be refunded.

     If I take an unpaid leave of absence, my payroll deductions will
immediately cease and any payroll deductions for the purchase interval in which
my leave begins will, at my election, either be refunded or applied to the
purchase of shares of Common Stock at the end of that purchase interval. If I
return to active service within ninety days after the start of my leave, then my
payroll deductions will at that time automatically resume at the rate in effect
for me when my leave began.

     The Corporation will issue a stock certificate for the shares purchased on
my behalf after the end of each purchase interval and the certificate will be
deposited directly in the Corporation-designated brokerage account established
on my behalf. I will notify the Corporation of any disposition of shares
purchased under the ESPP and I will satisfy all applicable income and employment
tax withholding requirements at the time of such disposition.

     The Corporation has the right, exercisable in its sole discretion, to amend
or terminate the ESPP at any time, with such amendment or termination to become
effective immediately following the exercise of outstanding purchase rights at
the end of any current purchase interval. Should the Corporation elect to
terminate the ESPP, I will have no further rights to purchase shares of Common
Stock pursuant to this Agreement. I have received a copy of the Q&A Summary
identifying the major features of the ESPP. I have read this Agreement and the
Q&A Summary and hereby agree to be bound by the terms of both this Agreement and
the ESPP. The effectiveness of this Agreement is dependent upon my eligibility
to participate in the ESPP.

                      Date:         ,200              

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                    Signature of Employee

                      Entry Date:         ,200              

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                    Printed Name





--------------------------------------------------------------------------------



 

              Return completed form to BRCM Shareholder Services in Irvine   For
Shareholder Services Use Only:   Entered in EE                

--------------------------------------------------------------------------------

If by fax to 949-450-1484 (original not required)       Faxed to Payroll (US)  
             

--------------------------------------------------------------------------------

        Faxed to Payroll (Intl)                

--------------------------------------------------------------------------------

BROADCOM CORPORATION
EMPLOYEE STOCK PURCHASE PLAN (“ESPP”) — ENROLLMENT / CHANGE FORM

SECTION 1: ACTIONS

           

--------------------------------------------------------------------------------

  New Enrollment   Complete 2, 3, 7 and sign Stock Purchase Agreement     Re-
Enrollment (May 1 or November 1 only)   Complete 2, 3, 7 and sign Stock Purchase
Agreement

--------------------------------------------------------------------------------

            Payroll Deduction Change   Complete 2, 4, 7

--------------------------------------------------------------------------------

            Terminate Payroll Deductions   Complete 2, 5, 7

--------------------------------------------------------------------------------

            Leave of Absence   Complete 2, 6, 7

--------------------------------------------------------------------------------

       

SECTION 2: PERSONNEL DATA (Please print)

                                  @broadcom.com

--------------------------------------------------------------------------------

Last Name (Surname)   First Name   Middle Initial   Email                      

--------------------------------------------------------------------------------

Home Address   Street       Business Telephone                      

--------------------------------------------------------------------------------

City   State   Country   Zip Code    

      Social Security No. (U.S. Taxpayers only)        

--------------------------------------------------------------------------------

SECTION 3: NEW ENROLLMENT Deadline for receipt is on or before first business
day of February, May, August and, November.

Effective with the ESPP Enrollment Date:

First business day of February 200___, May 200___, August, 200___, November
200___;

Payroll Deduction Amount: ____% (write out % ___) of cash earnings (must be a
multiple of 1% up to a maximum of 15% of cash earnings).

SECTION 4: PAYROLL DEDUCTION CHANGE

Effective with the Pay Period Beginning ___/___/200___, I authorize the
following new level of payroll deductions: ____% (write out %____) of cash
earnings (must be a multiple of 1% up to a maximum of 15% of cash earnings).

NOTE 4: You may reduce your rate of payroll deduction once per 6-month purchase
interval to become effective as soon as possible following the filing of the
change form. You may also increase your rate of payroll deduction to become
effective as of the start date of the next 6-month purchase interval (May 1 or
November 1 – due on or before these dates). Effective for offering periods
beginning on or after May 1, 2003, you may change your rate of payroll deduction
at any time to become effective on the first pay day of the month following the
month in which you file this change form, and there will be no limit on the
number of changes you may make.

SECTION 5: TERMINATE PAYROLL DEDUCTIONS

*Effective with the Pay Period Beginning ___/___/200___, I authorize the
termination of my payroll deductions.

*Not effective until discussed with and approved by BRCM Shareholder Services:
By      Date ___/___/200___

In connection with my voluntary termination of payroll deductions (or an
approved leave of absence), I elect the following action regarding my ESPP
payroll deductions to date in the current purchase interval:

                  Purchase Broadcom Corporation shares on next scheduled
purchase date, OR    

--------------------------------------------------------------------------------

            Refund ESPP payroll deductions collected.    

--------------------------------------------------------------------------------

   

NOTE 5A: Your election to terminate your payroll deductions may not be changed,
and you may not rejoin the plan until a new quarterly entry date (the first
business day of February, May, August or November). You will forfeit your
original subscription/enrollment price on re-enrollment.

NOTE 5B: If your employment terminates for any reason or your eligibility status
changes (<20 hours/week or <5 months/year), you will immediately cease to
participate in the ESPP and your ESPP payroll deductions collected in that
purchase interval will automatically be refunded to you.

SECTION 6: LEAVE OF ABSENCE

In connection with my leave of absence, I elect the following action with
respect to my ESPP payroll deductions to date:

                  Purchase shares of Broadcom Corporation on next scheduled
purchase date, OR    

--------------------------------------------------------------------------------

            Refund ESPP payroll deductions collected.    

--------------------------------------------------------------------------------

   

NOTE 6: If you take an unpaid leave of absence, your payroll deductions will
immediately cease. If you return to active status within 90 days after the start
of your leave, your payroll deductions will at that time automatically resume at
the rate in effect for you when your leave began.

SECTION 7: AUTHORIZATION

                              Signature of Employee:       /   Date:        
,200          

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

For assistance, email espp@broadcom.com

